Exhibit 10.2 [Chase Logo] Line of Credit Note $25,000,000.00 Date: May 31, 2009 Promise to Pay. On or before July 31, 2009, for value received, WesBanco, Inc. (the "Borrower") promises to pay to JPMorgan Chase Bank, N.A., whose address is 120 S. LaSalle St., Chicago, IL 60603 (the "Bank") or order, in lawful money of the United States of America, the sum of Twenty-Five Million and 00/100 Dollars ($25,000,000.00) or so much thereof as may be advanced and outstanding, plus interest on the unpaid principal balance as provided below. Interest Rate Definitions. As used in this Note, the following terms have the following respective meanings: "Adjusted LIBOR Rate" means, with respect to a LIBOR Rate Advance for the relevant Interest Period, the sum of (i) the Applicable Margin plus (ii) the quotient of (a) the LIBOR Rate applicable to such Interest Period, divided by (b) one minus the Reserve Requirement (expressed as a decimal) applicable to such Interest Period. "Adjusted One Month LIBOR Rate" means, with respect to a CB Floating Rate Advance for any day, the sum of (i) 2.50% per annum plus (ii) the quotient of (a) the interest rate determined by the Bank by reference to the Page to be the rate at approximately 11:00 a.m.
